no. 75.
Opinion,
Mr. Justice Green :
After an attentive reading of all the testimony in this case, we fail to discover the least evidence that Mrs. Bedillion had anything to do with any fraudulent purpose of her husband in the giving or in the accepting of the judgments in question. That she practically turned over to him everything that came to her from her father’s estate; that she intrusted to him most implicitly the entire management of her estate; that she kept no accounts whatever, either of the moneys received by him or the moneys disbursed; and that she had nothing to do with the preparation of the $20,000 note, are entirely uncontroverted facts. After deducting the $10,000 paid for the Smithfield St. *391property, from tbe total amount received from all sources, there does not appear to be any material, if any, deficiency to make up the amount of the §20,000 judgment note, which was given in November, 1884. But, however that might be, unless there was some evidence impugning the good faith of the wife in accepting that judgment, we do not think it could be attacked for fraud on her part. The learned court practically so instructed the jury when they charged them in these words: “ I have said that even if he gave the notes for more than was actually due to his wife, and even if he contemplated a fraud at the time, yet, if his wife took those notes in good faith, honestly believing that these sums were due from her husband to her, she would not be visited with the fraud of her husband; and that really, gentlemen, is the main point in this case: Was his wife acting in good faith when she took these various judgment notes ? Did she take them honestly believing that her husband owed her these sums ? ” The court also charged that they did not think Mrs. Bedillion “ intended to perpetrate a fraud or to become a party to a fraud,” yet added that she might be so by her carelessness, and that if the judgment notes were in excess of the amount actually due, and she “ ought to have known it, or there was reasonable ground for he:' knowing it, she would be visited with the fraud of her husband.”
We think this is carrying the doctrine beyond the authorities, especially in view of the undoubted facts in this case. There was not money enough realized to paj the $20,000 judgment, or the amount which was beyond all question due to the wife. As there were three separate judgments, if the first one was certainly free from the imputation of a conscious fraud on the part of the wife, the inquiry as to the others becomes practically unimportant. They were given at different times, nearly two years elapsing between the first and second; and we fail to see how a possible fraud in the second or third could destroy the validity of the first, if it was, on its own merits, free from any imputation of fraud. The accounts which determine the question whether the $20,000 judgment was in excess of the amount actually due are somewhat complicated, and the wife may in the most perfect innocence have been mistaken as to the exact amount due her. That judgment note was given between four and five years before her husband’s failure, when it is scarcely *392possible to believe that a fraudulent purpose could have been entertained. It has not been made at all clear in the paper-books that in November, 1884, when that judgment note was given, there was not the whole amount of $20,000 actually due from the husband to the wife. The statement of counsel for plaintiffs entirely ignores the $9,116.11 received from Mrs. Bedillion’s father by her husband, yet that amount may with perfect propriety, so far as we can discover to the contrary, have been secured by the judgment. Yet if it is included, the amount really due in November, 1884, would seem to be considerably in excess of $20,000. We think the case comes clearly within the principle of Meckley’s App., 102 Pa. 586, that even if there were an honest mistake as to the amount actually due, the judgment would not be avoided, although confessed by a husband to his wife. We think the jury should have been instructed that if they believed there was full consideration for the $20,000 note, or that there was a mere honest mistake in fixing the amount, the judgment would not be avoided. We do not see the materiality of the inquiry respecting the other two judgments, and we express no opinion in regard to them. The assignments of error are all sustained.
Judgment reversed, and venire de novo awarded.
nos. 76, 77, 78.
Opinion,
Me. Justice Geeen:
For the reasons stated in the opinion of this court, in the case at No. 75 October Term 1889, the judgments in these cases are severally
Reversed, and new venires awarded.